DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV (claims 11 and 13-15) in the reply filed on 09/12/2022 is acknowledged.
The Restriction Requirement is made Final.
Claims 1-15 are currently pending.
Claims 1-10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.
Claims 11 and 13-15 have been examined on their merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 has been considered. 
However, three references have been submitted without a publication date, specifically Non-Patent Literature Documents # 7 (Wadell), # 14 (Ertl) and # 19 (Bachmann).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (WO 2010/101708-from IDS filed 03/03/2020) in view of Gosset et al (Nature Protocols 2008-from IDS filed 03/03/2020) and Shkilnyy et al (Colloids and Surfaces B: Biointerfaces, 2012-from IDS filed 03/03/2020).
Regarding claim 11, Collins teach a method for manufacturing a three-dimensional tissue culture wherein the cell type can include chondrocytes in an artificial  matrix that can be biocompatible and includes cell culture chambers that can confine the cells and act as a casting mould when the cells are embedded within the growth matrix (page 3 para 12- page 4 para 14, page 43 para 163). The cell culture medium comprises a polymer and/or gel including a sol-gel or hydrogel (aqueous) (portion of the surface of the matrix is in contact with a growth medium)(page 4 para 14 and page 5 para 15). Collins suggests that the cells are to be evenly location within the cell chamber (homogeneous distribution) (page 48 para 182) which would suggest that the cells are suspended in an aqueous solution prior to seeding to allow for homogenous distribution. Collins also suggest that their culture conditions comprise a BSA diffusion coefficient which is close to in vivo, 8 x 10-8 cm2/s, such as 6 x 10-8 cm2/s (page 47 para 177) when measured at room temperature (approximately 20˚C) (page 42 para 161).
The specific combination of features claimed is disclosed within the broad genera of cell types, matrix media, culture conditions and BSA diffusion coefficients taught by Collins, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, matrix media, culture conditions and BSA diffusion coefficients      from within the disclosure of Collins to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
One of ordinary skill in the art would have had additional motivation to select chondrocytes as the cell type in the method of Collins because Gosset teach that the culture of chondrocytes is one of the most powerful tools for exploring the intracellular and molecular features of chondrocyte differentiation and activation and have proven useful for studying chondrocyte function (page 1253, Introduction). One of ordinary skill in the art would have had a reasonable expectation of success because Collins also such chondrocytes as a suitable cell type for use in their method.
One of ordinary skill in the art would have been motivated to optimize the BSA diffusion coefficient in the method of Collins for chondrocytes in a gel matrix culture medium to arrive at one that is close to in vivo (8 x 10-8 cm2/s, or 6 x 10-8 cm2/s as suggested above which falls into Applicant’s claimed range) because Collins suggest that this is desirable and because Shkilnyy teach that to promote cell growth that an ideal scaffold should have a microporous structure to provide adequate transport of nutrients and waste products (page 202 Introduction). One of ordinary skill in the art would have had a reasonable expectation of success because Shkilnyy provide methods by which BSA diffusion coefficients can be measured and obtained for a gel medium (page 206, Conclusions) which is a type of matrix that Collins suggests as suitable for their method as well.
Regarding claim 13, Collins teach wherein their method includes primary cells (page 21 para 89), but are silent with regard to how the primary cells are cultured prior to seeding in their method.
Gosset teach methods for culturing primary chondrocytes in a culture dish (a two-dimensional culture) and indicate that their method has the advantage of providing chondrocytes that have not dedifferentiated (page 1255 Figure 3, part 4 step (vi), page 1259, last paragraph).
Therefore one of ordinary skill in the art would have been motivated to use primary chondrocytes that have been cultured in two-dimension in the method of Collins because Gosset suggest that this is beneficial for avoiding dedifferentiation of chondrocytes for further use and study. One of ordinary skill in the art would have had a reasonable expectation of success because Gosset describe their culture conditions and culture medium needed to ensure primary chondrocytes without dedifferentiation.
Regarding claim 15, Collins teach the use of a microfluidic device with a cell chamber that allows for cells to be embedded in a matrix and a growth medium that provides contact with a portion of the surface of the matrix through a medium channel of the microfluidic chip during culturing (Title, page 3 para 12- page 4 para 14, page 43 para 163).
Therefore the combined teachings of Collins et al, Gosset et al and Shkilnyy et al render obvious Applicant’s invention as claimed.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (WO 2010/101708-from IDS filed 03/03/2020) in view of Gosset et al (Nature Protocols 2008-from IDS filed 03/03/2020) and Shkilnyy et al (Colloids and Surfaces B: Biointerfaces, 2012-from IDS filed 03/03/2020) as applied to claims 11, 13 and 15 above, and further in view of Rolland e al (US 2003/0165482).
Regarding claim 14, Collins render obvious Applicant’s method as described above and further include culture media with a polymer and/or a gel (page 4 para 14, page 5 para 15), but do not describe wherein their polymer culture medium polymerizes by enzymatic polymerization. 
Rolland teach methods of culturing cells, such as chondrocytes, and include culture methods that use cell preparations that are  mixtures resulting from the combination of components that enzymatically polymerize to form a cured fibrin matrix (page 6 para 63, page 10 para 94, para 97). The method is taught to be suitable for use with primary cells (page 6 para 66) and useful for tissue regeneration (biocompatible)(page 10 para 97).
Shkilnyy teach that fibrin is considered a good biological material to fabricate scaffolds with adequate mass transport properties in many tissue engineering applications (abstract, page 202).
One of ordinary skill in the art would have been motivated to include a fibrin gel matrix that comprises enzymatic polymerization in the culture medium of Collins because Rolland teach that this type of cell preparation is suitable for use with primary chondrocytes, which Collins is also using, and because Shkilnyy teach that fibrin is considered a good biological material to fabricate scaffolds with adequate mass transport properties in many tissue engineering applications (abstract, page 202). One of ordinary skill in the art would have had a reasonable expectation of success because Rolland and Shkilnyy explain how cell preparations using thrombin and fibrinogen are combined with cells to form a fibrin matrix containing cells and Shkilnyy teach how to optimize the BSA diffusion coefficient of a fibrin gel matrix for use as a cell scaffold.
Therefore the combined teachings of Collins et al, Gosset et al, Shkilnyy et al and Rolland et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632